Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 October 30, 2014

The Court of Appeals hereby passes the following order:

A15D0094. MARRICK STEPHENS v. THE STATE.

       On April 22, 2010, the trial court entered an order revoking Marrick Stephens’s
first offender status and sentencing him to incarceration. On October 7, 2014,
Stephens filed this “Out-of-Time Application For Discretionary Appeal.” We,
however, lack jurisdiction.
       An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). While this Court is authorized to grant an extension
of time for the filing of an application for discretionary appeal, requests for
extensions must be filed “on or before the due date of the discretionary application.”
Court of Appeals Rule 31 (g). Otherwise, this Court lacks the authority to grant the
request. See Gable v. State, 290 Ga. 81, 85 (2) (a) (720 SE2d 170) (2011); OCGA
§ 5-6-39 (d).
       As Stephens acknowledges in his application, it is untimely because he filed
it more than 30 days after entry of the revocation order. See OCGA § 5-6-35 (d).
Because Stephens did not request an extension before the original due date, we
cannot excuse his noncompliance with the 30-day deadline. See Gable, supra; OCGA
§ 5-6-39 (d). Accordingly, this application is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            10/30/2014
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.